Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
 	Claims 1-20 are allowed. 
 	The following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant’s independent claims, “receive, by at least the processor, the request, via the graphical user interface, to generate a script associated with flexible energy information aggregation, wherein the request identifies (i) a target database, (ii) a plurality of energy dimensions, and (iii) at least one energy operation; in response to the request, (i) select, by at least the processor, the plurality of energy dimensions from a set of available energy dimensions, wherein each energy dimension of the plurality of energy dimensions defines a collection of attributes usable to identify a segment of energy-related information. (ii)    determine, by at least the processor, a plurality of combinations of the plurality of energy dimensions, (iii)    generate, by at least the processor, an energy bucket for each combination of the plurality of energy dimensions, and (iv) generate, by at least the processor, the script to be configured to extract identified energy information based upon the energy buckets; access, by at least the processor, the target database on a remote target server via a network connection; execute, by at least the processor, the script on the target database to (i) initiate 

 	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163